





Exhibit 10.3




June 26, 2013

Wausau Paper Corp.

100 Paper Place

Mosinee, WI 54455




Re:

Amendment No. 4 to Note Purchase and Private Shelf Agreement

Ladies and Gentlemen:

Reference is made to that certain Note Purchase and Private Shelf Agreement,
dated as of March 31, 2010 (as amended by Amendment No. 1 thereto, dated July
20, 2010, Amendment No. 2 thereto, dated July 20, 2011, and Amendment No. 3
thereto, dated January 31, 2012, the “Note Agreement”), between Wausau Paper
Corp., a Wisconsin corporation (the “Company”), on one hand, and Prudential
Investment Management, Inc. (“Prudential”), each of the Initial Purchasers
listed in the Purchaser Schedule attached thereto and each other Prudential
Affiliate as therein defined which becomes bound by certain provisions thereof
as therein provided, on the other hand.  Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Note Agreement.

The Company has requested that Prudential and the holders of the Notes agree to
the amendments to the Note Agreement as set forth below.  Subject to the terms
and conditions hereof, Prudential and the undersigned holders of the Notes are
willing to agree to the Company’s request.  Accordingly, and in accordance with
the provisions of Section 17 of the Note Agreement, the parties hereto agree as
follows:

SECTION 1.

Amendments.  Effective at the time provided in Section 3 hereof, the parties
hereto agree that the Note Agreement is amended as follows:

1.1.

The following is added to the end of clause (c) of Section 10.8 of the Note
Agreement:

“provided, however, that so long as (x) the assets subject to the Specialty
Paper Disposition do not exceed 36 percent of Consolidated Total Assets and (y)
at least $70,000,000 (or, if less, an amount equal to the aggregate amount of
all Indebtedness of the Company outstanding under the Primary Credit Facility
and all Indebtedness of the Company consisting of commercial paper issued by the
Company) of the proceeds from the sale of the assets subject to the Specialty
Paper Disposition are used to repay











--------------------------------------------------------------------------------







Indebtedness of the Company outstanding under the Primary Credit Facility or
Indebtedness of the Company consisting of commercial paper issued by the Company
within 30 days after the date upon which the Specialty Paper Disposition is
consummated, then the sale of such assets shall not be considered to be an Asset
Disposition under this clause (c) and such assets shall be excluded from the
definition of Consolidated Total Assets solely for the purposes of determining
compliance with each of clauses (i) and (ii) of this Section 10.8(c) (but such
assets shall not be excluded pursuant to this proviso in the definition of
Consolidated Total Assets for any other purpose).”

1.2.

Schedule B to the Note Agreement is amended by adding the following definition
thereto in proper alphabetical location:

“Specialty Paper Disposition” means Wausau Paper Mills, LLC’s sale of its
specialty paper business and assets substantially defined as all specialty paper
finished goods inventories, customer accounts receivable, intangible assets as
well as substantially all plant, property, equipment, inventories and related
assets at its facilities in Brainerd, Minnesota, Rhinelander, Wisconsin and
Mosinee, Wisconsin.

SECTION 2.

Representations and Warranties.  The Company represents and warrants that (a)
the execution and delivery of this letter has been duly authorized by all
necessary corporate action on behalf of the Company and this letter has been
executed and delivered by a duly authorized officer of the Company, (b) each
representation and warranty set forth in Section 5 of the Note Agreement is true
and correct as of the date of execution and delivery of this letter by the
Company with the same effect as if made on such date (except to the extent such
representations and warranties expressly refer to an earlier date, in which case
they were true and correct as of such earlier date), (c) all necessary or
required consents to this letter have been obtained and are in full force and
effect, (d) both before and after giving effect to the amendments set forth in
Section 1 hereof, no Event of Default or Default exists or has occurred and is
continuing on the date hereof, and (e) the Company has not paid or agreed to
pay, and will not pay or agree to pay, any other fees or other consideration for
or with respect to the amendment to the Primary Credit Facility referred to in
Section 3.1(ii) below, other than as set forth in Section 3(c) thereof.

SECTION 3.

Conditions Precedent.  The amendment in Section 1 hereof shall become effective
upon the satisfaction of each of the following conditions:

3.1.

Documents.  Prudential and the holders of the Notes of original counterparts or,
if satisfactory to Prudential and the Required Holder(s), certified or other
copies of all of the following, each duly executed and delivered by the party or
parties thereto, in form and substance satisfactory to Prudential and the
Required Holder(s), dated the date hereof unless otherwise indicated, and on the
date hereof in full force and effect:

(i)

counterparts of this letter executed by the Company, Prudential, and the
Required Holders; and





- 2 -




--------------------------------------------------------------------------------







(ii)

a copy of an amendment to the Primary Credit Facility, executed by the Company
and the requisite lenders thereunder, which amendment will, among other things,
permit the Specialty Paper Disposition and reduce the maximum aggregate
commitment of the lenders to provide revolving loans thereunder to $100,000,000,
and the conditions precedent to the effectiveness of such amendment shall have
been satisfied and such amendment shall be in full force and effect; and

3.2.

Amendment Fee.  Each holder of a Note shall have received payment of the
amendment fee referred to in Section 4.

SECTION 4.

Amendment Fee.  In consideration of the execution and delivery of this letter by
the holders of the Notes, the Company agrees to pay to each holder of a Note an
amendment fee in an amount equal to .10% of the aggregate outstanding principal
amount of the Notes held by such holder as of the date of this letter.  The
amendment fee shall be paid in the same manner and to the same accounts as for
payments of interest pursuant to the Note Agreement.

SECTION 5.

Reference to and Effect on Note Agreement; Ratification of Note Agreement.  Each
reference to the Note Agreement in any other document, instrument or agreement
shall mean and be a reference to the Note Agreement as modified by this letter.
 Except as specifically set forth in Section 1 hereof, the Note Agreement shall
remain in full force and effect and is hereby ratified and confirmed in all
respects.  Except as specifically stated in this letter, the execution, delivery
and effectiveness of this letter shall not (a) amend the Note Agreement or any
Note, (b) operate as a waiver of any right, power or remedy of the holder of any
Note, or (c) constitute a waiver of, or consent to any departure from, any
provision of the Note Agreement or Note at any time.  The execution, delivery
and effectiveness of this letter shall not be construed as a course of dealing
or other implication that Prudential or any holder of the Notes has agreed to or
is prepared to grant any consents or agree to any waiver to the Note Agreement
in the future, whether or not under similar circumstances.

SECTION 6.

Expenses.  The Company hereby confirms its obligations under the Note Agreement,
whether or not the transactions hereby contemplated are consummated, to pay,
promptly after request by Prudential or any holder of any Note, all reasonable
out-of-pocket costs and expenses, including attorneys’ fees and expenses,
incurred by Prudential or such holder in connection with this letter agreement
or the transactions contemplated hereby, in enforcing any rights under this
letter agreement, or in responding to any subpoena or other legal process or
informal investigative demand issued in connection with this letter agreement or
the transactions contemplated hereby.  The obligations of Company under this
Section 6 shall survive transfer by any holder of any Note and payment of any
Note.

SECTION 7.

Governing Law.  THIS LETTER SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF THE STATE OF
ILLINOIS EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE LAW OF SUCH STATE THAT WOULD
REQUIRE THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN SUCH STATE.





- 3 -




--------------------------------------------------------------------------------







SECTION 8.

Counterparts; Section Titles.  This letter may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which when taken together shall constitute but one and the same instrument.
 Delivery of an executed counterpart of a signature page to this letter by
facsimile shall be effective as delivery of a manually executed counterpart of
this letter. The section titles contained in this letter are and shall be
without substance, meaning or content of any kind whatsoever and are not a part
of the agreement between the parties hereto.

[signature page follows]





- 4 -




--------------------------------------------------------------------------------







Very Truly Yours,

PRUDENTIAL INVESTMENT MANAGEMENT, INC.




THE PRUDENTIAL INSURANCE COMPANY

  OF AMERICA




PRUCO LIFE INSURANCE COMPANY

  OF NEW JERSEY










By:

JOSHUA SHIPLEY

Vice President

PRUDENTIAL ANNUITIES LIFE ASSURANCE CORPORATION

By:

Prudential Investment Management, Inc.,

as investment manager










By:

JOSHUA SHIPLEY

Vice President

FORETHOUGHT LIFE INSURANCE COMPANY

UNITED OF OMAHA LIFE INSURANCE COMPANY

COMPANION LIFE INSURANCE COMPANY

By:

Prudential Private Placement Investors, L.P.

(as Investment Advisor)

By:

Prudential Private Placement Investors, Inc.

(as its General Partner)

By:

JOSHUA SHIPLEY

Vice President





Amendment No. 4 to Note Purchase and Private Shelf Agreement




--------------------------------------------------------------------------------







Accepted and Agreed:

WAUSAU PAPER CORP.







By:

SHERRI L. LEMMER

Name:

Sherri L. Lemmer

Title:

SVP, CFO

CH2\13087392.5  








Amendment No. 4 to Note Purchase and Private Shelf Agreement


